Citation Nr: 1412542	
Decision Date: 03/25/14    Archive Date: 04/02/14

DOCKET NO.  11-33 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Whether new and material evidence was received to reopen a claim for service connection for diabetes mellitus.

2.  Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Caylor, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Coast Guard (Coast Guard) from August 1999 to August 2006.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

The Board previously remanded this case for additional development in September 2012. 

The Board has reviewed the physical and Virtual VA claims files.


FINDINGS OF FACT

1.  An October 2007 rating decision most recently denied the claim for service connection for diabetes mellitus, citing lack of evidence of a diagnosis; the Veteran was notified of her appellate rights but did not perfect her appeal.

2.  In a June 2012 letter, private physician Dr. Midyett opined that, based on insulin needs and clinical findings, there is a 50 percent or far greater chance that the Veteran has had late-onset diabetes mellitus, type 1, since November 2006.

3.  Dr. Midyett's June 2012 letter was received after the October 2007 rating decision and it relates to an unestablished fact necessary to substantiate, and raises a reasonable possibility of substantiating, the claim for service connection for diabetes mellitus.

4.  The Veteran has diabetes mellitus, type 1, which was manifest to a compensable degree within one year after her August 2006 separation from service.


CONCLUSIONS OF LAW

1.  The October 2007 rating decision which denied service connection for diabetes mellitus is final.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. §§ 20.1100(a), 20.1104 (2013).

2.  Evidence received since the October 2007 rating decision is new and material and the claim for service connection for diabetes mellitus is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

2.  The criteria for service connection for diabetes mellitus, type 1, have been met.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).


ORDER

The claim for service connection for diabetes mellitus is reopened.

Service connection for diabetes mellitus, type 1, is granted.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


